DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            TRACY SHARPE,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D19-77

                               [March 26, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Elizabeth A. Metzger, Judge; L.T. Case No.
562015CF002750.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Marc B. Hernandez,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and GERBER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.